Citation Nr: 0926057	
Decision Date: 07/13/09    Archive Date: 07/21/09	

DOCKET NO.  04-24 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial increased (compensable) evaluation 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from February 1968 to 
August 1977, and Reserve service until June 1996.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted the Veteran service 
connection for bilateral hearing loss with a noncompensable 
evaluation.  

In March 2006, the Board denied a compensable evaluation for 
bilateral hearing loss and the Veteran appealed.  In November 
2007, the US Court of Appeals for Veterans Claims found fault 
with the Board decision's analysis with respect to 
extraschedular consideration and vacated the Board's 
decision.  In May 2008, the Board remanded the appeal for 
additional compliant VCAA notice, the collection of any 
additional relevant evidence, and the conduct of an 
additional VA audiometric examination with a request for an 
opinion regarding whether the Veteran's hearing loss impaired 
employability.  All actions directed on remand have been 
completed in full and the case is now ready for appellate 
review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  Although multiple audiometric evaluations during the 
pendency of this appeal have showed a mild diminution in the 
Veteran's overall hearing acuity, even the most recent 
December 2008 VA audiometric testing still reveals that the 
Veteran has Level II hearing in the right ear and Level III 
hearing in the left ear.

3.  Aside from the Veteran's subjective complaints, there is 
a complete absence of any objective medical or other evidence 
which shows that the Veteran's bilateral hearing loss is in 
any way exceptional or unusual, or that it requires any 
periods of hospitalization or that it causes any significant 
interference with employment or employability. 


CONCLUSION OF LAW

The criteria for an initial (increased) compensable 
evaluation for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.85, 4.87, Diagnostic 
Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the Veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.

The Veteran has been provided multiple formal VCAA notices 
during the lengthy pendency of this appeal.  The Board itself 
provided the Veteran with a complete discussion of the 
applicable laws and regulations for both schedular and 
extraschedular evaluations in its March 2006 decision on the 
merits.  The Veteran was subsequently provided additional 
VCAA notice in February and June 2008, the latter of which 
included comprehensive information with respect to effective 
dates, schedular and extraschedular evaluations, and all 
applicable laws and regulations governing compensable 
evaluations.  The Veteran has been provided multiple VA 
examinations which are adequate for rating purposes including 
the most recent examination on remand which provided a 
clinical opinion consistent with VCAA at 38 U.S.C.A. 
§ 5103A(d).  VCAA is satisfied in this appeal.  38 U.S.C.A. 
§§ 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment of earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.

All hearing loss disability is rated in accordance with the 
provisions found at 38 C.F.R. §§ 4.85 - 4.87.  Current VA 
rating criteria for evaluation of hearing loss disability 
provide ratings from zero (noncompensable) to 100 percent, 
based on the results of controlled speech discrimination 
tests together with the results of pure tone audiometric 
tests which average the pure tone decibel thresholds for 
speech at 1,000, 2,000, 3,000, and 4,000 Hertz.  38 C.F.R. 
§§ 4.85 - 4.87, Diagnostic Codes 6100 - 6110.  The evaluation 
of hearing impairment applies a structured formula which is 
essentially a mechanical application of the Rating Schedule 
to numeric designations after audiometric examinations are 
conducted.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Analysis:  The Veteran was granted service connection for 
bilateral hearing loss and he disagreed with the assigned 
evaluation.  As noted above, compensable evaluations are 
based purely on a mechanical application of test results to 
hearing charts in the schedular criteria.  The Veteran 
provided testimony at a hearing before the undersigned and 
submitted numerous written statements during the lengthy 
pendency of this appeal, and that testimony and those 
statements have been considered but will not be repeated 
here.  

In January 2003, VA audiometric examination revealed Level II 
hearing for the right ear and Level I hearing for the left 
ear.  VA audiometric examination in October 2003 revealed 
Level II hearing for the right ear and Level III hearing for 
the left ear.  VA audiometric examination in May 2005 
revealed Level II hearing for the right ear and Level II 
hearing for the left ear.  VA audiometric examination in 
March 2008 revealed Level I hearing for the right ear and 
Level II hearing for the left ear.  

The final VA audiometric examination on file from December 
2008, as ordered in the Board's previous remand, revealed 
Level II hearing for he right ear and Level III hearing for 
the left ear.  Using Table VII of 38 C.F.R. § 4.85, each of 
these audiometric examinations during the pendency of the 
appeal warrants a noncompensable evaluation.  Although there 
is reflected a degree of variability between these tests and 
although the most recent December 2008 testing revealed for 
the first time Level III hearing for the left ear, each of 
these tests nonetheless only warrants the presently assigned 
noncompensable evaluation, as has been properly assigned by 
the RO throughout the pendency of this appeal.  An increased 
Schedular evaluation is not warranted at any time during the 
pendency of this appeal.  

The Rating Schedule also provides that when a case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards, the case 
may then be referred for consideration of an extraschedular 
evaluation to the VA Central Office for advisory opinion.  
38 C.F.R. § 3.321(b).  The Court found the Board's reasons 
and bases in discussing extraschedular consideration to be 
deficient in the Board's previous March 2006 decision, so we 
will try to do better this time.  

First, there is absolutely nothing "exceptional or unusual" 
about the Veteran's hearing loss disability.  Although 
presently characterized as mild to moderate sensorineural 
hearing loss for the right ear and mild to severe 
sensorineural hearing loss for the left ear, the fact remains 
that in the schedular criteria for evaluating hearing loss, 
the Veteran is shown to have hearing levels that vary from 
Level I to most recently a single Level III for the left ear 
at all times during the pendency of this appeal from 2003 
through present.  

Second, there is certainly no objective medical or other 
evidence or subjective argument from the veteran that hearing 
loss results in frequent periods of hospitalization or, for 
that matter, any other form of continuing medical care, 
treatment, or medication.  

The sole question presented is whether the Veteran's hearing 
loss disability presents "marked interference with 
employment."  The Veteran has submitted numerous subjective 
written statements and testimony to the effect that his 
hearing loss adversely affects his ability to work full time 
as a teacher.  He has further written that he is unable to 
teach in a normal classroom setting and he is restricted to 
limited class size and locations which has resulted in "a 
severe economic impact on myself and my family."  

The Board discussed this issue in its earlier May 2008 remand 
and the Veteran has received multiple VCAA notices and copies 
of the governing regulation and has been notified of the 
evidence necessary to substantiate his claim and invited to 
submit evidence, and yet the only evidence he has submitted 
is repetitive subjective argument.  He has not submitted any 
objective evidence which shows that his hearing loss has in 
any way affected his ability to work or teach or, more 
importantly, how it has in any way caused him economic loss.  
The evidence on file shows that the Veteran has successfully 
pursued an avocation as a teacher and maintained full-time 
employment, and there is absolutely no evidence which 
objectively demonstrates any economic impact directly 
attributable to his hearing loss disability.  

In this regard, the Board also notes that the Veteran has 
been fitted for and provided with hearing aids which can 
effectively amplify sounds sufficient for him to perform in 
any environment.  The Veteran has routinely written that his 
hearing aids cause him ear pain and discomfort and he is 
unable to wear them.  In reviewing the outpatient treatment 
records, it is noted that the Veteran rarely brought his 
hearing aids to any of his VA outpatient consultations.  In 
May 2005, he reported that after one to two hours of using 
them he experienced a pain in the back of his head and he had 
to take the hearing aids out.  It was noted that the Veteran 
was counseled extensively regarding the audiology 
department's ability to adjust the fit of digital hearing 
aids for comfort but the Veteran was "not interested at this 
time to make a hearing aid appointment."  The Veteran was 
offered the service of looking into a custom fit product to 
aid him and the Veteran "once again stated he was not 
interested."  The Veteran was repeatedly encouraged to let 
the audiology department help him in adjusting his hearing 
aids and the Veteran stated that he was at his "saturation 
point and would think about it."  He was leaving for Italy at 
the end of the month and if he changed his mind he would call 
back.  In 2008, the Veteran again did not bring his hearing 
aids with him, and he was then told that the ear mold tubing 
had to be changed every 6 to 12 months, and he was advised to 
return to the clinic for this service to be provided, but 
there is no evidence that he ever did so.  There is no 
evidence that the Veteran made any effort or attempt to 
accept any of the efforts by VA audiology to provide him with 
custom fit hearing aids which are certainly available to any 
service-connected Veteran at no charge for either the 
products or the services to provide a custom comfortable fit.  

In 2005, the Veteran did acknowledge that the hearing aids 
had good sound quality and a comfortable fit bilaterally.  In 
2006, the Veteran again affirmatively reported that the 
hearing aids had "excellent sound quality and comfortable fit 
bilaterally."  There is certainly no objective evidence on 
file which reveals that he has any form of allergic reaction 
or other medically indicated inability to wear or use them 
for the improvement they would provide him in an occupational 
classroom environment.  The Veteran may not refuse to accept 
state-of-the-art, properly fitted and properly functioning 
hearing aids which would practically negate hearing loss 
disability in support of an argument for an extraschedular 
increased evaluation.  

The Veteran has also testified and written that his hearing 
loss and difficulty with hearing aids has limited his ability 
to travel and engage in previous activities such as flying, 
water activities, sports, and cultural areas.  An 
extraschedular evaluation is not available for impairment of 
social as opposed to economic activities.  That is, the 
governing regulation speaks in terms of an extraschedular 
evaluation for an exceptional or unusual disability which 
directly impacts a Veteran's ability to work.  Impairment of 
social or recreational pursuits is not contemplated in the 
governing regulation and will not be considered by the Board.  

Pursuant to the Board's most recent remand, the VA 
audiologist who conducted the record review and examination 
of the Veteran in December 2008 wrote that the degree and 
extent of the Veteran's hearing impairment did not preclude 
gainful employment.  This is the only competent clinical 
opinion on file and it is soundly against the award of an 
extraschedular evaluation for hearing impairment.  As noted 
above, while the Veteran has submitted numerous written 
statements, he has submitted no objective evidence supporting 
his argument that hearing loss adversely affects his ability 
to work or has decreased his actual earnings.  

The Veteran has also written that he has depression, PTSD, 
sleeplessness, dizziness, general lethargy, and anxiety which 
results in difficulty sleeping.  There is no competent 
medical evidence on file which in any way shows that any of 
these complaints are in any way attributable to service-
connected bilateral hearing loss.  Although the Veteran has 
also written that dizziness and sleeplessness result from 
tinnitus, an extraschedular evaluation for tinnitus is not 
before the Board.  An evaluation in excess of 10 percent for 
tinnitus was denied in a final unappealed Board decision of 
May 2008. 

Upon complete review of the evidence and argument on file, 
the Board considered referring the issue of an extraschedular 
evaluation to the appropriate VA office for consideration.  
However, as noted above, aside from the Veteran's own 
subjective arguments, there is simply no objective medical or 
other competent evidence on file to consider in this regard.  
The veteran's hearing loss disability is neither exceptional 
nor unusual and it does not result in frequent periods of 
hospitalization or other intrusive types of necessary medical 
care.  There is not evidence which objectively demonstrates 
that hearing loss in any way has resulted in the Veteran 
losing employment or employment income.  The Veteran has been 
provided with hearing aids which are objectively shown to fit 
comfortably and work well for him and although he has 
complained of fit, the evidence shows that he has simply 
refused to avail himself with offers by VA audiology 
personnel to provide him with a proper, comfortable fit 
through custom applications.  In the absence of any 
significant objective material evidence to consider in 
support of an extraschedular evaluation, the Board could find 
no basis to refer the case for extraschedular consideration 
by the appropriate VA office.  


ORDER

Entitlement to an initial increased (compensable) evaluation 
for bilateral hearing loss on either a schedular or 
extraschedular basis is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


